Citation Nr: 0009492	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  92-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from March 1952 to January 
1955.

This case was previously before the Board of Veterans' 
Appeals (Board) on two occasions, the last in August 1995.  
Each time it was remanded for further development.  Following 
that development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, confirmed 
and continued its denial of entitlement to service connection 
for psychiatric disability, as well as its denial of 
entitlement to a permanent and total disability rating for 
pension purposes.  Thereafter, the case was returned to the 
Board for further appellate action.

The issue of entitlement to a permanent and total disability 
rating for pension purposes requires additional development 
and is the subject of a remand at the end of this decision.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal for service connection for 
psychiatric disability has been obtained by the RO.

2.  Chronic acquired psychiatric disability was first 
clinically manifested many years after service and the 
preponderance of the evidence shows that it is unrelated 
thereto.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for psychiatric 
disability.  Service connection connotes many factors, but 
basically, it means that the facts, shown by the evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Even if the disease at issue is diagnosed after 
the veteran's discharge from service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Indeed, current psychiatric 
disability has been diagnosed, including dysthymic disorder 
on VA psychiatric examination in July 1996.  Following a 
lengthy psychiatric examination in February 1993, John P. 
Ravin, M.D., reported that the veteran's psychological 
problems dated back to service (See page 97 of report); and 
during the VA psychiatric examination in July 1996, the 
examiner stated that the veteran had had symptoms of chronic 
depression since 1954.  While such evidence is presumed 
credible in determining whether the claim is well grounded, 
that presumption does not extend to the weighing and 
evaluation of the evidence in assessing the merits of the 
claim..  See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1993) 
and Evans v. West, 12 Vet. App. 22, 30 (1998).

The veteran's service medical records show that he was seen 
on one occasion (March 1954) for complaints of psychiatric 
problems.  The impression was emotional instability reaction, 
and he was found fit for duty.  It was noted, however, that 
if his adjustment and performance deteriorated, he should be 
admitted to the sick list for eventual release from service 
on the basis of his immature personality.  (Note:  
Personality disorders are not considered diseases within the 
meaning of laws and regulations providing compensation 
benefits.  As such, they are not subject to service 
connection.  38 C.F.R. § 3.303(c))

There was no further recorded evidence of psychiatric 
problems until the late 1980's and early 1990's, when the 
veteran underwent extensive evaluation by numerous medical 
specialists, including psychiatrists and psychologists.  His 
primary complaints were stress, pain, and fatigue.  The 
various psychiatric diagnoses included adjustment disorder 
with depressed mood  (See, e.g., records of M. Joel 
Scheinbaum, M.D., dated from February 1990 to January 1991); 
organic mental syndrome (See report of Dr. Ravin, dated in 
February 1993); and dysthymia (See, e.g., report of VA 
examination performed in July 1996).  Despite the reports by 
Dr. Ravin and the 1996 VA examiner of a possible link to 
service, it should be noted that those reports were based on 
history furnished by the veteran rather than a review of the 
claims folder.  Indeed, there was no documented history of 
psychiatric complaints for almost 35 years after service.  
Moreover, the vast majority of the evidence indicates that 
the veteran's psychiatric complaints, with the cumulative 
stress and other problems, were incurred while he was 
employed as a school teacher in the 1980's.  In this regard, 
it should be noted that the extensive evaluation noted above 
was associated with a grievance filed by the veteran against 
the school system for the very problems for which he now 
seeks service connection.  Other than the conclusions by Dr. 
Ravin and the 1996 VA examiner, the only reports of a 
relationship between the veteran's psychiatric problems and 
service are offered by the veteran.  While the veteran is 
qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, the Board is of the 
opinion that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  To that extent, the appeal is 
denied. 



ORDER

Service connection for psychiatric disability is denied.


REMAND

In his original claim for pension, received in June 1990, the 
veteran reported that he had last worked in October 1989 as a 
teacher for the Los Angeles Unified School District.  

In March 1992, an Administrative Law Judge for the Social 
Security Administration granted the veteran's appeal for 
Supplemental Security Income (SSI).  

Following the most recent Board remand, the veteran was 
examined to determine the extent of the disabilities which he 
claimed rendered him unemployable.  During that examination 
(July 1997), he reported that since 1981, he had been working 
as a school teacher for the Los Angeles Unified School 
District.  Due to his reported employment, the RO found that 
the pension issue was moot.  The RO so notified the veteran 
in a September 1999 Supplemental Statement of the Case (SSOC) 
and took no further action with respect to the pension claim.  
In December 1999, however, the veteran reportedly informed 
his representative that he (the veteran) was no longer 
employed (VA Form 646).  In this regard, it should be noted 
that the veteran has never formally withdrawn the pension 
issue and that the RO is specifically precluded from doing 
so.  38 C.F.R. § 20.204 (1999).

In light of the new information regarding the veteran's 
employment, the Board is of the opinion that additional 
development of the record is necessary prior to further 
appellate consideration.  Accordingly, the case is remanded 
for the following actions:

1.  The RO should contact the veteran and 
request that he provide a history of his 
employment since October 1989.  After 
acquiring all necessary authorization 
from the veteran, the RO should contact 
the veteran's employer and any former 
employers, including specifically the Los 
Angeles Unified School District, and 
request copies of all documents 
associated with time lost or other job-
related difficulty associated with the 
veteran's claimed employment.  Such 
documents should include, but are not 
limited to, records associated with any 
termination of the veteran's employment; 
medical records; attendance records; job 
descriptions; reports of disciplinary 
action; counseling statements; letters 
from interested parties such as 
superiors, peers, students, parents, or 
other concerned citizens; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or training; 
and reports of state and/or union 
involvement.  If the employer/former 
employer does not have such documents, 
the RO should request that the 
employer/former employer provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

2.  The RO should contact the Social 
Security Administration and obtain an up-
to-date status report on the veteran's 
benefits.  This should include but is not 
limited to, a list of the disabilities 
upon which the benefits are based and 
records pertaining to any disability 
determination for the veteran.  Failures 
to respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder.

3.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim of entitlement to 
a permanent and total disability rating 
for pension purposes.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any such records 
in his possession.  Failures to respond 
or negative replies to any request should 
be noted in writing and associated with 
the claims folder.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development (e.g. 
scheduling any necessary examinations) 
and then readjudicate the issue of 
entitlement to a permanent and total 
disability rating for pension purposes.  
In readjudicating the issue of 
entitlement to a permanent and total 
disability rating for pension purposes, 
the RO should ensure that the following 
steps are performed:

a.  The RO must assign a rating to 
each of the veteran's disabilities 
in accordance with the Schedule for 
Rating Disabilities.  38 C.F.R. 
Part 4 (1999); Roberts v. Derwinski, 
2 Vet. App. 387 (1992).  All ratings 
should then be combined under 38 
C.F.R. § 4.25 (1999).

b.  The RO should then consider 
whether the "average person" test is 
applicable. 38 U.S.C.A. § 1502(a)(1) 
(West 1991); 38 C.F.R. § 4.15 
(1998); Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Brown v. Derwinski, 
2 Vet. App. 444 (1992).

c.  If pension benefits remain 
denied, the RO should then consider 
whether both the percentage 
requirements under 38 C.F.R. § 4.16 
(1999) and the permanency 
requirement under 38 C.F.R. § 4.17 
(1999) are met; and, if so, whether 
the veteran is unemployable as a 
result of what the United States 
Court of Appeals for Veterans Claims 
(formerly the United States Court of 
Veterans Appeals, hereinafter Court) 
has referred to as "lifetime" 
disabilities. Brown, 2 Vet. App. at 
447.

d.  If pension benefits still remain 
denied, and the veteran has not been 
found to meet the percentage 
requirements under 38 C.F.R. § 4.16 
(1998), the RO should consider 
whether he nevertheless meets the 
criteria for a determination of 
"unemployability" under 38 C.F.R. § 
3.321(b)(2) (1999).

e.  In arriving at its decision on 
pension benefits, the RO must report 
any disabilities which it determines 
are not ratable for pension 
purposes, because they are due to 
the veteran's own willful 
misconduct.  Reasons and bases 
supporting any such conclusion(s) 
must be set forth.

5.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded an opportunity 
to respond.  The SSOC should include an 
explanation of the RO's latest 
deliberations under all of the foregoing 
criteria of the "average person" and 
"unemployability" standards.  Thereafter, 
if otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

